Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.

Information Disclosure Statement
The IDS filed 1/7/2021 has been considered by the examiner and is attached herewith.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or fairly suggest a process for optimizing radio frequency identification (RFID) encoding of an RFID printer by reducing the time required to complete a user defined function, comprising the steps of: providing an RFID printer having an RFID interrogator; creating a high level configurable command stack optimization operation; issuing individual commands via the an-RFID printer as one command; allowing an RFID interrogator to process all the individual commands at once; and responding to all the individual commands.
issuing individual RFID Gen2 tag device commands as one command via the RFID printer; processing the individual RFID Gen 2 tag device commands as one command via the RFI interrogator, executing RFID Gen 2 tag device commands via the composite RFID interrogator host write memory command to place the RFID Gen 2 tag device in an open state; executing successive write commands to the multiple memory blocks of the RFID Gen 2 tag device defined in a host command; and returning the RFID Gen 2 tag device to a ready state when all memory blocks have been written, and returning status of results to the host command.
Dependent claims 2-3 and 5-15 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687